NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-3041
                                     ____________

                                DEBORAH REARICK,
                                              Appellant
                                       v.

                    THE PENNSYLVANIA STATE UNIVERSITY

                                     ____________

             APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                            (D.C. Civ. No. 1:08-cv-01195)
                District Judge: Honorable Yvette Kane, Chief Judge
                                   ____________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                               February 9, 2011
          Before: JORDAN, GREENAWAY, JR. and WEIS, Circuit Judges.

                           (Opinion filed March 4, 2011)
                                    ____________

                                       OPINION
                                     ____________

WEIS, Circuit Judge.

             Plaintiff appeals two orders in this case. The first denied her request for an

extension of the discovery period; the second granted summary judgment in favor of

defendant. Finding no error, we will affirm.
              Because we write solely for the parties, we recite herein only the essential

facts. Plaintiff, who has worked for The Pennsylvania State University since 1981,

brought suit against her employer, claiming that she was denied a promotion in 2006 in

retaliation for reporting sexual harassment to the University‟s affirmative action office in

2001. She also asserted that defendant breached a contract by using her past performance

assessments in evaluating her candidacy for that promotion.

              After filing her complaint in 2008, plaintiff retained current counsel. This

attorney requested, and was granted, three extensions or stays of the discovery deadline,

which totaled approximately seven months. The parties had almost eleven months after

counsel entered his appearance to conduct and complete discovery. However, several

weeks after the final discovery deadline had expired, plaintiff‟s counsel filed a “Motion

for Enlargement of Time to Complete Discovery” and a motion to compel discovery. The

District Court denied those motions on May 5, 2010. On June 17, 2010, summary

judgment was entered in favor of defendant.

              Plaintiff states that medical issues prevented her attorney from completing

discovery in accordance with the (thrice-revised) scheduling order. We are not persuaded

that the “denial of discovery „made it impossible [for plaintiff] to obtain crucial

evidence,‟” nor has plaintiff satisfied her burden of showing that “„more diligent

discovery was impossible‟” under the circumstances. See Mass. Sch. of Law at Andover,

Inc. v. Am. Bar Ass‟n, 107 F.3d 1026, 1032 (3d Cir. 1997) (quoting In re Fine Paper
                                              2
Antitrust Litig., 685 F.2d 810, 818 (3d Cir. 1982)). We therefore find no abuse of

discretion. See id. at 1032-33.

              Nor do we find error in the District Court‟s grant of summary judgment on

the plaintiff‟s retaliation claims. After careful review of the record, we find nothing more

than the plaintiff‟s own speculation supporting her allegation that retaliatory animus was

a factor in the denial of her application for promotion. See Watson v. Se. Pa. Transp.

Auth., 207 F.3d 207, 215 (3d Cir. 2000) (discussing showing required for retaliation

claim). Mere allegations are not sufficient to establish a genuine issue of material fact

for purposes of summary judgment. See Lexington Ins. Co. v. W. Pa. Hosp., 423 F.3d

318, 333 (3d Cir. 2005) (“Speculation does not create a genuine issue of fact” (quoting

Hedberg v. Ind. Bell Tel. Co., Inc., 47 F.3d 928, 932 (7th Cir. 1995))).

              With respect to the plaintiff‟s breach of contract claim, we have reviewed

the Agreement and General Release and find it to be “a contract complete within itself . . .

. represent[ing] the parties‟ entire agreement.” Yocca v. Pittsburgh Steelers Sports, Inc.,

854 A.2d 425, 436 (Pa. 2004) (internal quotations omitted). The contract‟s silence on the

matter of the plaintiff‟s past performance evaluation scores does not amount to ambiguity.

See Seven Springs Farm, Inc. v. Croker, 748 A.2d 740, 744 (Pa. Super. 2000) (en banc)

(“[W]hen a contract fails to provide for a specific contingency, it is silent, not

ambiguous” and court should neither consider extrinsic evidence nor “read into the

contract a term . . . which clearly it does not contain”).
                                               3
The District Court‟s grant of summary judgment on this claim was, therefore, proper.

             Accordingly, the District Court‟s orders will be affirmed.




                                            4